Dismissed and Memorandum Opinion filed February 10, 2005








Dismissed and Memorandum Opinion filed February 10,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00092-CR
NO.
14-05-00093-CR
____________
 
JAMES J.
ZARYCHTA, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County, Texas
Trial Court Cause Nos. 941,0278
& 941,0542
 

 
M E M O R A N D U M   O P I N I O N
After pleas of guilty, appellant was convicted of two counts
of robbery and sentenced on October 20, 1995, to twenty years= incarceration in the Texas
Department of Criminal Justice, Institutional Division on each count.  No timely motions for new trial were
filed.  Appellant=s notices of appeal were not filed
until January 7, 2005.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 10, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).